Order entered October 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00106-CR

                               SUZANNE BATTLES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-50867-F

                                             ORDER
       The Court REINSTATES the appeal.

       On July 8, 2013, this Court ordered the appeal submitted without the reporter’s record

because appellant, who was found to not be indigent, did not pay for the record. We ordered

appellant to file her brief within thirty days. When appellant’s brief was not filed by August 16,

2013, we ordered the trial court to conduct a hearing regarding why the brief has not been filed.

We ADOPT the trial court’s findings that:             (1) appellant desires to pursue the appeal;

(2) appellant is not indigent; (3) appellant paid for the reporter’s record on October 21, 2013;

(4) counsel agreed to be retained to pursue the appeal for appellant pro bono if appellant paid for

the reporter’s record; and (5) appellant did not file her brief because the reporter’s record had not

been filed.
       Although we previously ordered the appeal submitted without the reporter’s record, in the

interest of justice, we will now allow the reporter’s record to be filed. Accordingly, we ORDER

court reporter Charon Evans to file the reporter’s record in this appeal within THIRTY DAYS

of the date of this order. No further extensions will be granted.

       We ORDER appellant to file her brief within SIXTY DAYS of the date of this order.

No further extensions will be granted. If appellant’s brief is not filed within the time specified,

the Court will, without further notice, submit the appeal without briefs. See TEX. R. APP. P.

38.8(b)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Etta Mullin, Presiding Judge, County Criminal Court No. 5; Charon Evans, deputy

Court Reporter, County Criminal Court No. 5; and to counsel for all parties.



                                                      /s/    DAVID EVANS
                                                             JUSTICE